


 

Exhibit 10.21

 

BUNGE LIMITED ANNUAL INCENTIVE PLAN

 

PLAN DOCUMENT

 

SECTION 1.                            ESTABLISHMENT AND PURPOSE

 

1.1  Establishment of the Plan.  Bunge Limited, a company incorporated under the
laws of Bermuda (the “Company”), hereby establishes an annual incentive
compensation plan to be known as the Bunge Limited Annual Incentive Plan (the
“Plan”).  The Plan permits the awarding of annual cash bonuses to Employees (as
defined below), based on the achievement of performance goals that are
pre-established by the Board of Directors of the Company (the “Board”) or by the
Committee (as defined below).

 

Upon approval by the Board, subject to approval by the shareholders of the
Company at the 2005 annual general meeting of shareholders, the Plan shall
become effective as of January 1, 2005 and continue until December 31, 2010,
unless terminated earlier as set forth in Section 10.

 

1.2  Purpose.  The purposes of the Plan are to (i) provide greater motivation
for certain employees of the Company and its Subsidiaries (as defined below) to
attain and maintain the highest standards of performance, (ii) attract and
retain employees of outstanding competence and (iii) direct the energies of
employees towards the achievement of specific business goals established for the
Company and its Subsidiaries.

 

The purposes of the Plan shall be carried out by the payment to Participants (as
defined below) of annual incentive cash awards, subject to the terms and
conditions of the Plan.  The Plan also is intended to secure the full
deductibility of incentive awards payable to Participants where and when
relevant.  All compensation payable under this Plan to its Participants is
intended to be deductible by the Company under Section 162(m) of the Code (as
defined below).

 

SECTION 2.                            DEFINITIONS

 

As used in the Plan, the following terms shall have the meanings set forth below
(unless otherwise expressly provided).

 

“Award Opportunity” means the various levels of incentive awards which a
Participant may earn under the Plan, as established by the Committee pursuant to
Section 5.1.

 

--------------------------------------------------------------------------------


 

“Base Salary” shall mean the regular base salary earned by a Participant during
a Plan Year prior to any salary reduction contributions made to any deferred
compensation plans sponsored or maintained by the Company or by any Subsidiary;
provided, however, that Base Salary shall not include awards under this Plan,
any bonuses, equity awards, the matching contribution under any plan of the
Company or any of its Subsidiaries (as applicable) providing such, overtime,
relocation allowances, severance payments or any other special awards as
determined by the Committee.

 

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

 

“Board” has the meaning set forth in Section 1.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, provided that the
Committee shall consist of two or more individuals, appointed by the Board to
administer the Plan, pursuant to Section 3, who are “outside directors” to the
extent required by and within the meaning of Section 162(m) of the Code, as
amended from time to time.

 

“Company” has the meaning set forth in Section 1.1.

 

“Disability” means that a Participant is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering the Participant.

 

“Effective Date” means the date the Plan becomes effective, as set forth in
Section 1.1 herein.

 

“Employee” means an employee of the Company or a Subsidiary who is recommended
by the Chief Executive Officer of the Company, or his designee, and is approved
by the Committee for participation in the Plan, or is included in the Plan by
the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Executive Officers” shall mean an executive officer as set forth in
Section 162(m) of the Code or any other executive officer designated by the
Committee for purposes of exempting distributions under the Plan from
Section 162(m)(3) of the Code.

 

2

--------------------------------------------------------------------------------


 

“Final Award” means the actual award earned during a Plan Year by a Participant,
as determined by the Committee at the end of such Plan Year.

 

“Financial” shall mean the corporate financial performance of the Company and
its Subsidiaries.

 

“Non-financial” shall mean the non-financial performance of a specified segment
of the Company’s operations designated as such by the Chief Executive Officer
and approved by the Committee for purposes of the Plan, such as a business unit,
organizational unit, Subsidiary, division or other such segmentation.

 

“Participant” means an Employee who is participating in the Plan pursuant to
Section 4.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

 

“Plan” means the Bunge Limited Annual Incentive Plan.

 

“Plan Year” means the calendar year, commencing on January 1st and ending on
December 31st.

 

“Retirement” means normal or early retirement from employment with the Company
or a Subsidiary, as applicable, in accordance with the terms of the applicable
pension plan document and the retirement policies of the Company or of any
Subsidiary employing the Participant.

 

“Subsidiary” means any company or corporation in which the Company beneficially
owns, directly or indirectly, 50% or more of the securities entitled to vote in
the election of the directors of the corporation.

 

“Target Incentive Award” means the award to be paid to a Participant when
performance measures are achieved, as established by the Committee.

 

SECTION 3.                            ADMINISTRATION

 

The Plan shall be administered by the Committee.  Except with respect to the
matters that under Section 162(m) of the Code and Treasury Regulation
Section 1.162-27(e) are required to be determined or established by the
Committee to qualify awards under the Plan as qualified performance-based
compensation, the Committee shall have the power to delegate to any officer or
employee of the Company the authority to administer and interpret the procedural
aspects of the Plan, subject to the Plan’s terms, including adopting and
enforcing rules to decide procedural and administrative issues.

 

3

--------------------------------------------------------------------------------


 

The Committee shall be entitled to rely in good faith upon any report or other
information furnished to it by any officer or employee of the Company or from
the financial, accounting, legal or other advisers of the Company.  Each member
of the Committee, each individual designated by the Committee to administer the
Plan and each other person acting at the direction of, or on behalf of, the
Committee shall not be liable for any determination or anything done or omitted
to be done in good faith by him or by any other member of the Committee or any
other such individual in connection with the Plan, except for his own willful
misconduct or as expressly provided by statute, and to the extent permitted by
law and the bye-laws of the Company, shall be fully indemnified and protected by
the Company with respect to such determination, act or omission.

 

Subject to the limitations set forth in the Plan, the Committee shall:
(i) select from the Employees of the Company and its Subsidiaries, those who
shall participate in the Plan, (ii) establish Award Opportunities in such forms
and amounts as it shall determine, (iii) impose such limitations, restrictions,
and conditions upon such Award Opportunities as it shall deem appropriate,
(iv) interpret the Plan and adopt, amend, and rescind administrative guidelines
and other rules and regulations relating to the Plan, (v) make any and all
factual and legal determinations in connection with the administration and
interpretation of the Plan, (vi) correct any defect or omission or reconcile any
inconsistency in this Plan or in any Award Opportunity granted hereunder, and
(vii) make all other necessary determinations and take all other actions
necessary or advisable for the implementation and administration of the Plan. 
The Committee’s determinations on matters within its authority shall be
conclusive and binding upon all parties.

 

SECTION 4.                            ELIGIBILITY AND PARTICIPATION

 

4.1  Eligibility.  Each Employee who is recommended by the Chief Executive
Officer of the Company or his designee to participate in the Plan, and who is
approved by the Committee, or is included in the Plan by the Committee, shall be
eligible to participate in the Plan for such Plan Year, subject to the
limitations of Section 7 herein.

 

4.2  Participation.  Participation in the Plan shall be determined annually by
the Committee based upon the criteria set forth in the Plan.  Participation in
the Plan during the applicable Plan Year shall be limited to those Employees
(“Participants”) who are selected by the Committee; provided that participation
by an Employee of a Subsidiary shall constitute such Subsidiary’s agreement to
pay, at the direction of the Committee, awards directly to its Employees or to
reimburse the Company for the cost of such participation in accordance with
rules adopted by the Committee.  Employees who are eligible to participate in
the Plan shall be notified of the performance goals and related Award
Opportunities for the relevant Plan Year.

 

4.3  Partial Plan Year Participation.  Except as provided in Section 9, in the
event that an Employee becomes eligible to participate in the Plan subsequent to
the commencement of a Plan Year, then such Employee’s Final Award shall be based
on the

 

4

--------------------------------------------------------------------------------


 

Base Salary earned as an eligible Employee for the relevant Plan Year, provided
that the Employee has participated in the Plan for at least three months.

 

4.5  No Right to Participate.  No Participant or other Employee shall at any
time have a right to participate in the Plan for any Plan Year, despite having
participated in the Plan during a prior Plan Year.

 

SECTION 5.                            AWARD DETERMINATION

 

5.1  Performance Goals.  Prior to the beginning of each Plan Year, or as soon as
practicable thereafter (but in no event more than ninety days from the beginning
of such Plan Year), the Committee shall approve or establish in writing the
performance goals for that Plan Year.  For any performance period that is less
than twelve months, the performance goals shall be established before 25% of the
relevant performance period has elapsed.

 

Except as provided in Section 9, the performance goals may include, without
limitation, any combination of Financial, Non-financial and individual
performance goals.  Performance measures and their relative weight may vary by
job classification.  After the performance goals are established, the Committee
will align the achievement of the performance goals with the Award Opportunities
(as described in Section 5.2 herein), such that the level of achievement of the
pre-established performance goals at the end of the Plan Year will determine the
amount of the Final Award.  Except as provided in Section 9, the Committee also
shall have the authority to exercise subjective discretion in the determination
of Final Awards, as well as the authority to delegate the ability to exercise
subjective discretion in this respect.

 

The performance period with respect to which awards may be payable under the
Plan shall generally be the Plan Year; provided, however, that the Committee
shall have the authority and discretion to designate different performance
periods under the Plan.

 

5.2  Award Opportunities.  Prior to the beginning of each Plan Year, or as soon
as practicable thereafter (but in no event more than ninety days from the
beginning of such Plan Year), the Committee shall establish an Award Opportunity
for each Participant.  Except as provided in Section 9, in the event a
Participant changes job levels during a Plan Year, the Participant’s Award
Opportunity may be adjusted to reflect the amount of time at each job level
during the Plan Year.

 

5.3  Adjustment of Performance Goals.  Except as provided in Section 9, the
Committee shall have the right to adjust the performance goals and the Award
Opportunities (either up or down) during a Plan Year, to the extent permitted by
Code Section 162(m) and the regulations and interpretative rulings thereunder,
if it determines that the occurrence of external changes or other unanticipated
business conditions have materially affected the fairness of the goals and have
unduly influenced the Company’s ability to meet them, including without
limitation, events such as material acquisitions,

 

5

--------------------------------------------------------------------------------


 

changes in the capital structure of the Company, and extraordinary accounting
changes.  In addition, performance goals and Award Opportunities will be
calculated without regard to any changes in accounting standards that may be
required by the Financial Accounting Standards Board after such performance
goals or Award Opportunities are established.  Further, in the event of a Plan
Year of less than twelve months, the Committee shall have the right to adjust
the performance goals and the Award Opportunities accordingly, at its sole
discretion, except as provided in Section 9.

 

5.4  Final Award Determinations.  At the end of each Plan Year, Final Awards
shall be computed for each Participant as determined by the Committee.  Except
as provided in Section 9, each Final Award shall be based upon the
(i) Participant’s Target Incentive Award percentage, multiplied by his Base
Salary and (ii) satisfaction of Financial, Non-financial and individual
performance goals (if applicable).  Final Award amounts may vary above or below
the Target Incentive Award, based on the level of achievement of the
pre-established Financial, Non-financial, and individual performance goals.

 

5.5  Limitations.  The amount payable to a Participant for any Plan Year shall
not exceed U.S. $4,000,000.

 

SECTION 6.                            PAYMENT OF FINAL AWARDS

 

6.1  Form and Timing of Payment.  As soon as practicable after the end of each
Plan Year, the Committee shall certify in writing the extent to which the
Company and each Participant has achieved the performance goals for such Plan
Year, including the specific target objective(s) and the satisfaction of any
other material terms of the awards, and the Committee shall calculate the amount
of each Participant’s Final Award for the relevant period.  Generally, Final
Award payments shall be payable to the Participant, or to his estate in the case
of death, in a single lump-sum cash payment, as soon as practicable after the
end of each Plan Year, after the Committee, in its sole discretion, has
certified in writing that the specified performance goals were achieved, but in
no event later than March 15th of such Plan Year.

 

6.2  Payment of Partial Awards.  In the event a Participant no longer meets the
eligibility criteria as set forth in the Plan during the course of a particular
Plan Year, the Committee may, in its sole discretion, compute and pay a partial
award for the portion of the Plan Year that an Employee was a Participant.

 

6.3  Unsecured Interest.  No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company or of any Subsidiary.  To the extent that any
party acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company.

 

6

--------------------------------------------------------------------------------


 

SECTION 7.                            TERMINATION OF EMPLOYMENT

 

7.1  Termination of Employment Due to Death, Disability or Retirement.  In the
event a Participant’s employment is terminated by reason of death, Disability or
Retirement, the Final Award determined in accordance with Section 5.4 herein
shall be reduced to reflect participation prior to such termination only.  The
reduced award shall be based upon the amount of Base Salary earned during the
Plan Year prior to termination.  In the case of a Participant’s Disability, the
employment termination shall be deemed to have occurred on the date the
Committee determines, in its sole discretion, that the requirements of
Disability have been satisfied.

 

The Final Award thus determined shall be payable as soon as practicable
following certification of the relevant performance goals by the Committee for
the Plan Year in which such termination occurs, or sooner (except with respect
to Executive Officers), as determined by the Committee in its sole discretion.

 

7.2                                 Termination of Employment for Other
Reasons.  In the event a Participant’s employment is terminated for any reason
other than death, Disability or Retirement (as determined by the Committee, in
its sole discretion), all of the Participant’s rights to a Final Award for the
Plan Year then in progress shall be forfeited.  However, the Committee, in its
sole discretion, may pay a partial award for the portion of that Plan Year that
the Participant was employed by the Company, computed as determined by the
Committee.

 

SECTION 8.                            RIGHTS OF PARTICIPANTS

 

8.1  Employment.  Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

 

8.2  Nontransferability.  No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

 

SECTION 9.                            EXECUTIVE OFFICERS

 

9.1  Applicability.  The provisions of this Section 9 shall apply only to
Executive Officers.  In the event of any inconsistencies between this Section 9
and the other Plan provisions, the provisions of this Section 9 shall control
with respect to Executive Officers.

 

9.2  No Participation After Commencement of Plan Year.  An Executive Officer who
becomes eligible after the beginning of a Plan Year may not participate in the
Plan for such Plan Year.  Such Executive Officer will be eligible to participate
in the Plan for the succeeding Plan Year.

 

7

--------------------------------------------------------------------------------


 

9.3  Award Determination.  Prior to the beginning of each Plan Year, or as soon
as practicable thereafter, the Committee shall establish the Target Incentive
Award percentage for each Executive Officer and performance goals for that Plan
Year.  Performance goals to be used shall be chosen from among any combination
of the Financial and Non-financial performance goals as exemplified in
Schedule A and such other individual performance goals as established by the
Committee.  The Committee may select one or more of the performance goals
specified from Plan Year to Plan Year which need not be the same for each
Executive Officer in a given year.

 

At the end of the Plan Year and prior to payment, the Committee shall certify in
writing the extent to which the performance goals and any other material terms
were satisfied.  Final Awards shall be computed for each Executive Officer based
on (i) the Participant’s Target Incentive Award multiplied by his Base Salary,
and (ii) Financial, Non-financial and individual performance (if applicable).

 

Final Award amounts may vary above or below the Target Incentive Award based on
the level of achievement of the pre-established Financial, Non-financial and
individual performance goals.

 

9.4  Non-adjustment of Performance Goals.  Once established, performance goals
shall not be changed during the Plan Year.  Participants shall not receive any
payout when the Company or Non-financial segment (if applicable) does not
achieve at least minimum performance goals.

 

9.5 Discretionary Adjustments.  The Committee retains the discretion to
eliminate or decrease the amount of the Final Award otherwise payable to a
Participant.

 

9.6  Possible Modification.  If, on advice of the Company’s tax counsel, the
Committee determines that Code Section 162(m) and the regulations thereunder
will not adversely affect the deductibility for federal income tax purposes of
any amount paid under the Plan by applying one or more of Section 2, 4.3, 5.1,
5.2, 5.3 or 5.4 to an Executive Officer without regard to the exceptions to such
Section or Sections contained in this Section 9, then the Committee may, in its
sole discretion, apply such Section or Sections to the Executive Officer without
regard to the exceptions to such Section or Sections that are contained in this
Section 9.

 

8

--------------------------------------------------------------------------------


 

SECTION 10.                     AMENDMENT AND MODIFICATION

 

The Committee, in its sole discretion, without notice, at any time and from time
to time, may modify or amend, in whole or in part, any or all of the provisions
of the Plan, or suspend or terminate it entirely; provided, however, that no
such modification, amendment, suspension, or termination may, without the
consent of a Participant (or his or her beneficiary in the case of the death of
the Participant), reduce the right of a Participant (or his or her beneficiary,
as the case may be) to a payment or distribution hereunder which he or she has
already earned and is otherwise entitled, except where such modification,
amendment, suspension or termination is necessary to comply with applicable law,
including without limitation, any modifications or amendments made pursuant to
Section 409A of the Code and any regulations, rulings and other regulatory
guidance issued thereunder.

 

SECTION 11.                     MISCELLANEOUS

 

11.1  Governing Law.  The Plan, and all agreements hereunder, shall be governed
by and construed in accordance with the laws of New York.

 

11.2  Withholding Taxes.  The Company and its Subsidiaries shall have the right
to deduct from all payments under the Plan any federal, state, local and/or
foreign income, employment or other applicable payroll taxes required by law to
be withheld with respect to such payments.

 

11.3  Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

11.4  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

11.5  Costs of the Plan.  All costs of implementing and administering the Plan
shall be borne by the Company.

 

11.6  Successors.  All obligations of the Company and its Subsidiaries under the
Plan shall be binding upon and inure to the benefit of any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, amalgamation, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Financial Performance Measures

 

Operating Profit

 

Income from Continuing Operations (Net Income After Minority Interests)

EPS

 

Net Financial Debt

Operating Working Capital

 

Free Cash Flow

Return on Net Assets

 

Revenue Growth

Return on Invested Capital

 

Days Sales Outstanding

Return on Equity

 

EBITDA

Cash-flow Return on Investment

 

Impairment Write-Offs

Operating Earnings before Asset Impairment

 

Return on Tangible Net Worth

Interest Coverage

 

Effective Tax Rate

Pre Tax Income

 

Net Sales

Return on Tangible Net Assets

 

Selling General and Administration Expenses

Operating Cash Flow

 

Share price

Market Capitalization

 

Cash Value Added

Economic Value Added

 

Margins

Days Cash Cycle

 

 

 

 

 

Non-Financial Performance Measures

 

Product Quality

 

Safety/Environment

Headcount

 

Quality

Turn Around Time

 

Days Loading

Volumes

 

Energy Usage

Loading Time

 

Customer/Supplier Satisfaction

Market Share

 

Amount of Inventory

Productivity

 

Days of Inventory

Employee Turnover

 

Satisfaction Indexes

Recruiting

 

Brand Recognition

 

10

--------------------------------------------------------------------------------

 
